Per Curiam.
Appellant challenges the denial of his post-conviction relief motion brought pursuant to Florida Rule of Criminal Procedure 3.801. The trial court denied the motion as untimely. Appellant filed the motion within one year of the appellate mandate. Rule 3.801(b) provides that no motion “shall be filed or considered pursuant to this rule if filed more than 1 year after the sentence becomes final.” A sentence becomes final when the appellate mandate issues. See generally Ghent v. State, 27 So.3d 121, 123 (Fla. 4th DCA 2010). Consequently, we accept the State’s concession and remand the case to the trial court for further review of the motion.

Reversed and Remanded.

Gross, May and Klingensmith, JJ., concur.